DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-11  are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi et al (11,249,544) in view of Satzoda et al (11,392,131)
Regarding claims 1 and 8 Sicconi discloses,
  	Receiving (col. 11 lines 32-44 and 60-65, processing unit receive), by a device, video data from a driver facing camera of a vehicle (note col. 11 lines 34-36, driver face camera cited); 
   	Receiving, by the device, vehicle data identifying characteristics of the vehicle during capture of the video data (note col. 29 lines 62- col. 30 lines 10, ;
  	Detecting, by the device, one or more faces in the video data and identifying a driver of the vehicle from the one or more faces (note col. 12 lines 4-10, driver facing camera cites detecting data face contour);
 	Detecting, by the device, behavior data related to a behavior of the driver (note col. 12 lines 11-15, determine distraction and drowsiness conditions); 
 	Determining, by the device, distraction data identifying whether the behavior is classified as a distracted behavior (note col. 12 lines 20-25 and 35-40);
  	Calculating, by the device, a distraction score based on the distraction data and the video data; Calculating, by the device (note col. 44 lines 1-30, first score degree of attentiveness interpreted as distraction score);
 	Performing, by the device, one or more actions based on the distraction score and the policy compliance score (note fig. 17 block 1730 and col. 44 lines 31-55, output action  i.e. audio response).      
 Sicconi does not clearly disclose determining policy compliance data based on behavior and calculating a policy compliance score.  Satzoda discloses determining policy compliance data based on behavior (note col. 19 lines 62- col. 20 lines 6, driving policy model outputs driving behavior) and calculating a policy compliance score (note col. 23 lines 33-41, saliency score, training data include imagery with saliency score based on driving policy and col 25 lines 44-55, cites performance score).  Sicconi and Satzoda are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining policy compliance data based on behavior and calculating a policy compliance score in the system of Sicconi as evidenced by Satzoda.  The suggestion/motivation for doing so would improve performance of human driving (note col. 2 lines 50-60).  It would have been obvious to combine Satzoda with Sicconi to obtain the invention as specified by claim 1.  

Regarding claim 2 Sicconi discloses,
 	Verifying, based on the video data, an identity of the driver of the vehicle and identities of one or more passengers of the vehicle (note col. 22 lines 53-60, lines cite driver identification).

Regarding claim 4 Sicconi discloses,
 	Determining, using a machine learning model, that the one or more faces do not correspond to the driver (note col. 12 lines 26-28, machine learning collect data include face block 503); and generating and providing a notification indicating that the vehicle is not being operated by the driver (note fig. 12 lines 26-28, processes collected data).

Regarding claims 6, 7 and 9 Sicconi discloses,
 	Determining a head pitch of the driver based on the video data (note fig. 6 and col. 12 line 44-47, image shows pitch of drivers face); and selectively: determining that the driver is looking forward when the head pitch is approximately zero degrees (note col. 12 lines 50-55, pitch vertical movement on the axis, describes no movement); or determining that the driver is looking down when the head pitch is greater than approximately twenty degrees (note col. 12 lines 50-55, pitch vertical movement down described).

Regarding claim 10 Sicconi discloses,
 	Determine that the behavior is classified as a distracted behavior by determining that the driver is looking down (note col. 12 lines 51-52, drivers head rotate to nod); 
 	Determine that the behavior is classified as a distracted behavior by determining that a user device present in the video data (note col. 12 lines 20-25, distracted behavior cited ); 
 	Determine that the behavior is classified as a distracted behavior by determining that the driver is utilizing a user device (note col. 12 lines 20-25, distracted behavior cited); determine that the behavior is classified as a distracted behavior by determining that the driver is yawning (note col. 15 lines 55-60, yawning described).

Regarding claim 11 Sicconi discloses,
 	Detect a plurality of facial points of the driver from the behavior data (note col. 12 lines 4-6, face camera provides information); 
 	Determine a roll, a pitch, or a yaw of a head of the driver based on the plurality of facial points (note col. 12 lines 45-50, roll pitch and yaw described); and 
 	Determine that the behavior is classified as a distracted behavior by determining that the driver is looking down based on the roll, the pitch, or the yaw of the head of the driver (note col. 12 lines 50-55, pitch vertical movement).

Allowable Subject Matter
Claims 3, 5 and 12-14 are is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 3, 5 and 12-14
Regarding claim 3,
 	 Prior art could not be found for the features applying weights to the distraction score and the policy compliance score to generate a weighted distraction score and a weighted policy compliance score; and combining the weighted distraction score and the weighted policy compliance score to generate a driving behavior score for the driver of the vehicle.  These features in combination with other features could not be found in the prior art.

Regarding claim 5,
 	Prior art could not be found for the features wherein detecting the one or more faces in the video data and identifying the driver of the vehicle from the one or more faces comprises: generating a bounding box for each detected face in each frame of the video data; assigning weights to faces, of the one or more faces; calculating scores for the faces based on assigning weights to the faces; and identifying one of the faces as the driver based on the scores.  These features in combination with other features could not be found in the prior art.

Regarding claim 12,
 	Prior art could not be found for the features an object detector that produces bounding boxes to detect a presence of an object from the behavior data; calculate a confidence level that the object is a user device; and determine that the behavior is classified as a distracted behavior by determining the presence of the user device when the confidence level satisfies a threshold level.  These features in combination with other features could not be found in the prior art.

Regarding claim 13,
Prior art could not be found for the features when processing the behavior data, with the third machine learning model, to determine the distraction data identifying whether the behavior is classified as a distracted behavior, are configured to: utilize an activation map to detect utilization of a user device from the behavior data; calculate a confidence level that the user device is being utilized by the driver; and determine that the behavior is classified as a distracted behavior by determining that the driver is utilizing the user device when the confidence level satisfies a threshold level.  These features in combination with other features could not be found in the prior art.

Regarding claim 14,
 	Prior art could not be found for the features third machine learning model, to determine the distraction data identifying whether the behavior is classified as a distracted behavior, are configured to: crop a plurality of images of a face of the driver based on the behavior data; determine whether eyes of the driver are opened or closed a first threshold quantity of times based on the cropped plurality of images; determine whether a mouth of the driver is opened a second threshold quantity of times based on the cropped plurality of images; determine that the behavior is classified as a distracted behavior by determining that the driver is blinking when the first quantity of times is satisfied; and determine that the behavior is classified as a distracted behavior by determining that the driver is yawning when the second quantity of times is satisfied.  These features in combination with other features could not be found in the prior art.

Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claim 15.  Prior art could not be found for the features process the video data, with a first machine learning model, to: detect one or more faces in the video data, generate a bounding box for each detected face in each frame of the video data, assign weights to faces, of the one or more faces, calculate scores for the faces based on assigning weights to the faces, and identify one of the faces as a driver of the vehicle based on the scores; process the video data associated with the driver, with a second machine learning model, to detect behavior data identifying a behavior of the driver; process the behavior data, with a third machine learning model, to determine distraction data identifying that the behavior is classified as a distracted behavior by one or more of: determining that the driver is looking down, determining that a user device present in the video data, determining that the driver is utilizing a user device; determining that the driver is yawning or blinking; or determining that the driver is rubbernecking; process the behavior data, with a fourth machine learning model, to determine policy compliance data identifying whether the behavior satisfies one or more policies.  These features in combination with other features could not be found in the prior art.  Claims 16-20 depend on claim 15.  Therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Na Maung can be reached on 571-272-7449. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
September 27, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664